Exhibit 99.1 Cable ONE Reports Second Quarter 2017 Results August 8 , 2017 – Phoenix, Arizona – (BUSINESS WIRE) – Cable One, Inc. (NYSE: CABO) (the “Company” or “Cable ONE”) today reported financial and operating results for the quarter ended June 30, 2017. Second quarter 2017 highlights : ● The Company completed the acquisition of RBI Holding LLC (“NewWave”) on May 1, 2017. ● Net income was $28.6 million in the second quarter of 2017, an increase of 7.3% year-over-year. Adjusted EBITDA(1) was $113.3 million, an increase of 26.8% year-over-year. Net profit margin was 11.9% and Adjusted EBITDA margin(1) was 47.0%. ● Net income and Adjusted EBITDA results in the second quarter of 2017 include two months of NewWave operations following completion of the acquisition and the favorable impact of a reduction in expense of $5.1 million due to a change in accounting estimate related to capitalized labor costs effective since the first quarter of 2017. ● Without the contribution from the NewWave operations, net income would have been $26.5 million and Adjusted EBITDA growth would have been 14.2%. In addition, net profit margin would have been 12.7% and Adjusted EBITDA margin would have been 48.8%. ● Excluding both the NewWave impact and the change in estimate related to capitalized labor, net income would have been $23.4 million and Adjusted EBITDA growth would have been 8.4%. Further, net profit margin would have been 11.2% and Adjusted EBITDA margin would have been 46.4%. ● Net cash provided by operating activities was $52.6 million, an increase of 9.5% year-over-year. Adjusted EBITDA less capital expenditures(1) was $72.8 million, an increase of 40.8% compared to the second quarter of 2016. ● Total revenues were $241.0 million, including a $32.2 million contribution from NewWave operations, compared to $204.6 million in the second quarter of 2016. ● Residential data revenues increased $17.1 million, or 19.9%, year-over-year to $103.2 million. Residential data revenues growth would have been $6.4 million, or 7.4%, excluding the $10.7 million contribution from NewWave operations. ● Business services revenues increased $8.1 million, or 32.9%, year-over-year to $32.5 million. Business services revenues growth would have been $3.4 million, or 13.9%, excluding the $4.7 million contribution from NewWave operations. Adjusted EBITDA, Adjusted EBITDA margin and Adjusted EBITDA less capital expenditures are defined in the section of this press release entitled “ Use of Non-GAAP Financial Metrics
